Citation Nr: 0307017	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and step father


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The appellant served on active duty for training from July, 
14, 1992, to November 13, 1992.  He had subsequent unverified 
periods of inactive duty for training from 1992 to 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

A hearing before the undersigned Member of the Board was 
conducted in September 1992. 


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1998, service 
connection for multiple sclerosis was denied.

2.  The evidence received since the January 1998 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA are applicable to the issue on appeal.  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  They 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Other than the above-cited provisions, 
the regulations implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the appellant's claim to reopen, which was 
received before that date.

The VCAA and the implementing regulations were in effect when 
the appellant's claim to reopen was most recently considered 
by the RO.  The record reflects that the appellant has been 
informed of the requirement that he submit new and material 
evidence to reopen his claim.  He has also been informed of 
what constitutes new and material evidence, and of the 
assistance that VA would provide to obtain such evidence on 
his behalf.  The appellant was informed of the requirements 
of the VCAA by a June 2001 letter.

Neither the appellant nor his representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim to reopen.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that no further action is 
required to comply with the VCAA or the implementing 
regulations.

Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service connection 
may be granted for a current disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if multiple sclerosis became manifest to a degree of 10 
percent or more within seven years from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002);  38 
C.F.R. §§ 3.307, 3.309 (2002).  The requirements of 90 days' 
service means active, continuous service within or extending 
into or beyond a war period or which began before or extended 
beyond December 31, 1946 or began after that date.  See 38 
C.F.R. § 3.307(a)(1).

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under the conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include "full-time duty 
in the Armed Forces, other than active duty for training."  
The term "active duty for training" is defined in 38 U.S.C.A. 
§ 101(22) as including "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  

Service connection is not legally merited based upon a period 
of inactive duty training (drill) when the disability results 
from a disease process other than those identified as 
"covered disease[s]."  38 C.F.R. § 3.6(a).  Multiple 
sclerosis is a disease process not identified as a "covered 
disease," and there is no evidence of injury to the 
appellant's neurologic system during inactive duty training.  

In May 1997, the appellant requested service connection for 
multiple sclerosis indicating that the disability began on 
October 1, 1996, while he was a member of the Army National 
Guard.  The appellant was denied entitlement to service 
connection for multiple sclerosis in a January 1998 rating 
decision on the basis that his period of active duty for 
training from July 14, 1992, to November 13, 1992, did not 
make him eligible for the seven-year presumptive period for 
multiple sclerosis.  The appellant did not timely appeal this 
decision.  

The evidence of record at the time of the January 1998 rating 
decision included the appellant's DD Form 214 indicating a 
period of active duty for training from July, 14, 1992, to 
November 13, 1992.  A doctor's certificate dated in May 1997 
which indicated that the appellant's multiple sclerosis began 
on September 28, 1996.  During an August 1997 VA examination, 
the appellant stated that he awoke in August 1996 with his 
left arm and left side of his body to his waist feeling 
"asleep," decreased balance, word-finding difficulties and 
slurred speech.  The diagnosis was multiple sclerosis.  The 
appellant contended that his multiple sclerosis began around 
October 1996 during his service with the Army National Guard.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U.S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

As noted above, the last final denial of the claim was in 
January 1998.  The pertinent evidence received since the 
January 1998 decision consists of medical evidence, service 
personnel records, and the statements of the appellant and 
his family, to include the transcript of the hearing before 
the undersigned Member of the Board in September 2002.

The medical evidence added to the record shows that multiple 
sclerosis was diagnosed in October 1996.  It is not so 
significant that it must be considered to fairly consider the 
claim because it includes no medical evidence of the presence 
of multiple sclerosis during his period of active duty 
training in 1992 or a medical opinion suggesting that the 
veteran's multiple sclerosis is due to an injury to the 
appellant's neurologic system during inactive duty training.  
Accordingly, the medical evidence added to the record is not 
new and material.

The veteran's service personnel records show that he was a 
member of the Army National Guard from January 1992 to June 
1997.  They list no other period of active duty for training 
besides July 14, 1992, to November 13, 1992, which was 
considered in the January 1998 rating decision.  It is not so 
significant that it must be considered to fairly consider the 
claim because it includes no medical evidence of the presence 
of multiple sclerosis during his period of active duty 
training in 1992 or a medical opinion suggesting that the 
veteran's multiple sclerosis is due to an injury to the 
appellant's neurologic system during inactive duty training.  
Accordingly, the service personnel records added to the 
record are not new and material.

The statements of the appellant and his family are similar to 
those previously of record.  In essence, these statements are 
to the effect that the appellant's multiple sclerosis was 
diagnosed during his periods of inactive duty training.  The 
appellant noted that he served for two weeks of inactive duty 
for training each summer from 1993 to 1996 and served a 
weekend a month for inactive duty for training from 1992 to 
1997.  Also of record are statements and testimony to the 
effect that, although the appellant was diagnosed with 
multiple sclerosis in 1996, he manifested some symptoms of 
multiple sclerosis during his active duty for training in 
1992.  While lay persons such as the appellant are competent 
to provide testimony concerning matters susceptible to lay 
observation, they are not competent to render a medical 
diagnosis or an opinion that certain symptoms that he 
allegedly had during active duty for training were from 
multiple sclerosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, these statements are not so 
significant by themselves or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of the claim.

Accordingly, reopening of the claim is not in order.



ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim for service 
connection for multiple sclerosis is denied.



	                        
____________________________________________
D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

